Citation Nr: 1709248	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-33 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from September 1984 to April 1992 and January 2002 to December 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2016, this matter was last before the Board at which time it was remanded for further development.  

As note by the Board in September 2016, service connection for major depressive disorder with anxiety disorder, not otherwise specified (NOS), has been established, and the present appeal is limited to the claim for service connection of PTSD, as opposed to any other psychiatric disability.


FINDINGS OF FACT

A diagnosis of PTSD conforming to the DSM-IV or DSM-5 has not been rendered at any time during the pendency of this claim.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a pre-discharge letter dated in October 2009.  

VA has obtained the Veteran's service records, assisted the Veteran in obtaining evidence, afforded the Veteran psychiatric examinations, and obtained medical opinions.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  Overall, they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  The most recent examination serves to clear up any deficiencies of the February 2014 examination, as noted by the Board in its September 2016 remand.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection is granted for disability resulting from disease or injury incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for certain disabilities, including psychosis, if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis under DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

During the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, were amended.  The amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-5).  The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, it amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  In the present case, the claim was certified to the Board in September 2010.  Regardless, the evidence outlined below addresses both the DSM-IV and DSM-5 and no assessment of PTSD in conformity therewith, or any psychosis, has been competently assessed.

A review of the Veteran's service records discloses an impression of PTSD in April 2009.  Notations in subsequent service records disclose this history.  

In September 2009, Medical Evaluation Board (MEB) proceedings were undertaken related to a low back disability.  A Psychiatry Memorandum to the MEB Narrative Summary appears within the MEB records, and specifically discloses a diagnosis of adjustment disorder with anxiety and depressed mood.  The memorandum notes the history of assessed PTSD, but notes that the diagnosis was made as necessary to place a mental health consult for the Veteran to continue therapy, and that no symptoms related to PTSD were found.  

At a November 2009 VA examination to determine if the Veteran had a diagnosis of PTSD, the Veteran attributed his stressor to his daughter telling him he was a worthless father.  The examiner reported that the Veteran did not have symptoms that met the diagnostic criteria for PTSD.  In his Veteran's February 2010 Notice of Disagreement (NOD), the Veteran reported flashbacks, hypervigilance, exaggerated startle response, sleep impairment, poor memory and appetite, irritability, and moodiness.  In the Veteran's August 2010 Substantive Appeal, the Veteran reported that his PTSD symptoms were a result of watching people die in combat.  Based on the reports of combat stressors, in February 2014 the Board remanded the claim for further development.  

In May 2014, the Veteran was afforded a VA examination.  The examination resulted in an assessment of "major depressive disorder by history," with the examiner concluding that the Veteran did not have a DSM-5 diagnosis of PTSD.  With respect to PTSD, the examiner stated that a valid symptom presentation could not be obtained, and thus an accurate diagnosis and an accurate current impairment level could not be made.  Yet, as the Board noted in its September 2016 remand, the examiner indicated that the Veteran met all criteria for establishing a PTSD diagnosis.  
In October 2016, the Veteran was afforded another VA psychiatric examination.  Examination and review of the claims file, resulted in assessment of anxiety disorder, not otherwise specified.  The examiner specifically ruled out PTSD, finding that "[e]ach criterion for PTSD is not met."  She noted that the Veteran had a history of re-experiencing trauma, but his symptom profile was not predicated or based upon any trauma.  She rather found that his symptoms were based on a history of significant life stressors and a dysfunctional response to such in the form of mixed anxiety and depressive symptoms.  

The Board acknowledges the apparent assessment of PTSD in service, as well as the records thereafter noting this history.  However, prior to separation MEB records clearly show that PTSD was ruled out.  VA examinations have ruled out PTSD.  As there is no competent lay evidence of record and the medical evidence does not indicate a diagnosis of PTSD that has been made in accordance with the DSM-IV or DSM-5 the Board finds that the preponderance of the evidence is against a finding of a current diagnosis.  As there is not a current diagnosis of PTSD, the first element is not met and service connection is not warranted for PTSD 38 C.F.R. § 3.304(f), 4.125(a); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


